Citation Nr: 1728326	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran has active service from June 1993 to October 1993, from January 2003 to November 2004 and from August 2008 to October 2009.  The Veteran had service in the Illinois Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in part, denied entitlement to service connection for a right shoulder disability.  


FINDING OF FACT

The Veteran's right shoulder disability was not manifest in service, was not manifest within one year of separation and is not related to service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an October 2009 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, the Veteran was provided with a VA examination in July 2016.

Notably, In a July 2016 correspondence, the Veteran's representative argues that the Veteran needs to be evaluated by a Board certified orthopedic physician as the July 2016 VA examination was conducted by a VA nurse practitioner.  However, the Board finds there is no evidence that the medical examiner (VA nurse practitioner) is not competent or qualified to render a medical opinion in this case.  See Rizzo v. Shinseki, 580 F.3d 1288   (Fed. Cir. 2009) (holding that VA examiners are presumed qualified to render competent medical opinion(s)).

It is presumed that a VA examiner who is selected to provide a medical opinion in a particular case is competent to provide the requested opinion, absent clear evidence to the contrary.  See, e.g., Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (detailing that one aspect of the presumption of regularity is that the person selected by VA is qualified by training, education, or experience in the particular field).  In challenging an examiner's competence, a claimant must set forth specific reasons as to why he or she believes that the expert is not qualified to give a competent opinion.  See id. at 132. 

The Veteran's representative's assertion that a nurse practitioner is not competent to provide medical opinions on the orthopedic disorder is not supported by VA regulations or applicable case law.  Pursuant to 38 C.F.R. § 3.159 (a), "competent medical evidence" means "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  By definition, a registered nurse practitioner, such as the one who conducted the Veteran's VA examination and offered medical opinions, is one who has an "advanced education and clinical training in a specialized area of health care" and "can diagnose, prescribe, and perform procedures[.]" Nurse Practitioner, Dorland's Illustrated Medical Dictionary 1306 (32d ed. 2012) [hereinafter Dorland's].  Therefore, in general, a nurse practitioner satisfies the requirements of 38 C.F.R. § 3.159 (a) as someone who is competent to provide diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Thus, reliance on the examiner being a nurse practitioner is not sufficient to establish that she does not have the expertise, experience, training, or competence to comment on orthopedic disorders.  Moreover, VA's duty to assist does not require that medical examinations be conducted only by physicians.  See, e.g., Id.   

Additionally, the report of the July 2016 VA examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the July 2016 VA examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, such as arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran's service treatment records demonstrate that he presented with complaints of right shoulder pain on multiple occasions.  Notably, an August 2009 treatment report noted that the Veteran had right shoulder pain.  

A March 2010 treatment reported that the Veteran had to be referred to the VA Medical Center (VAMC) due to complaints of bilateral shoulder pain.

A May 2010 Physical Profile noted that the Veteran had shoulder numbness/back pain.  In conjunction with the Physical Profile, a May 2010 correspondence from a private physician noted that the Veteran had a diagnosis of degenerative joint disease of the bilateral shoulders.

On an October 2010 VA examination for the Veteran's left shoulder, the VA examiner noted that the Veteran did not have an injury to his right shoulder.  The Veteran reported having right shoulder problems with popping and grinding in December 2008.  The examiner noted a negative examination for the right shoulder.  The Veteran's right shoulder x-rays were normal.  

A November 2010 Physical Profile noted degenerative joint disease of the shoulders/back pain.

A December 2013 VA treatment report noted that x-rays of the right shoulders were unremarkable.

A March 2014 VA outpatient clinic note reported that the Veteran had mild AC joint arthritis, impingement syndrome and a small partial tear of the supraspinatus of the right shoulder.

The Veteran underwent a VA examination in July 2016.  The examiner noted that the Veteran had a diagnosis of chronic right shoulder pain which was most likely secondary to wear and tear (arthrosis).  The date of the diagnosis was December 2013.  The examiner noted that the Veteran reported that in 2004 or 2005 he had an onset of right shoulder stiffness that was related to his physical use duties wear Kevlar packs.  There was no specific trauma or injury.  He noted having a camp medical examination in Afghanistan with conservative treatment on non-steroidal anti-inflammatory medications with a few days of light duty that resulted in symptom improvement.  In 2008 he reported an incident of right shoulder discomfort with some associated numbness related to mobilization preparedness training activities which again required conservative treatment with symptom relief so he could be deployed.  There were "a few more" medical examinations from 2011 to 2014 for episodes of right shoulder pain, stiffness and soreness.  The examiner opined that it was less likely than not that the Veteran's claimed right shoulder disability was secondary to event events or conditions of military service.  The examiner noted that the Veteran's service treatment records documented symptoms consistent with mechanical, physical overuse of the right shoulder.  There was no evidence of any traumatic injury event or of any pathological condition of the right shoulder during or remotely after the Veteran's military service.  X-rays studies from October 2009 to July 2012 were normal and a whole body scan on August 2011 was also negative for any shoulder abnormalities.  Notably, the Veteran was treated for clinically presumed right AC joint arthritis in March 2014 but this was too remote from military service to be considered service connected, especially in the absence of any traumatic injury.  The Veteran's right shoulder symptoms improved in 2010 after treatment for a back condition.  The examiner concluded that the most likely cause of the Veteran's right shoulder disability was wear and tear (arthrosis) consistent with age, physical use, lifestyle and occupational activities.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right shoulder disability is not warranted.

The Board initially notes that there is a question as to whether the Veteran has a current right shoulder disability.  The July 2016 VA examiner specifically noted that the Veteran had a diagnosis of chronic right shoulder pain.  The Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

However, a March 2014 VA outpatient clinic note reported that the Veteran had mild AC joint arthritis, impingement syndrome and a small partial tear of the supraspinatus of the right shoulder

Accordingly, when affording the Veteran the benefit of the doubt the Board finds that the Veteran has a current right shoulder disability.  As a result, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this instance however, service connection for degenerative joint disease of the right shoulder on a presumptive basis is not warranted as the record does not show evidence of degenerative joint disease of the right shoulder within one year of the Veteran's separation from active duty.  

The Board notes that a May 2010 correspondence from a private physician noted that the Veteran had a diagnosis of degenerative joint disease of the bilateral shoulders.  Additionally, a November 2010 Physical Profile also indicated that the Veteran had degenerative joint disease of the bilateral shoulders.  

Notably, the May 2010 private correspondence noting degenerative joint disease of the bilateral shoulders would allow for presumptive service connection based on arthritis being demonstrated within a year of the Veteran's December 2009 separation.  However, the Board also notes that under the rating schedule, osteoarthritis must be demonstrated by X-ray examination.  38 C.F.R. §4.71a, Diagnostic Code 5003 (2016).  In this instance, despite the May 2010 diagnosis, the claims file contains no X-ray examinations which demonstrated osteoarthritis of the Veteran's right shoulder within one year of the Veteran's separation.

While the May 2010 and November 2010 private correspondences noted degenerative joint disease of the bilateral shoulders, the record demonstrates that on VA examination in October 2010, the examiner specifically noted a negative examination for the right shoulder and the Veteran's right shoulder x-rays were normal.  A December 2013 VA treatment report also noted that x-rays of the right shoulders were unremarkable.

Additionally, the July 2016 VA examiner specifically indicated that x-rays studies from October 2009 to July 2012 were normal and a whole body scan on August 2011 was also negative for any shoulder abnormalities.  

As a result, the Board finds that the record contains no demonstration of osteoarthritis by X-rays within one year of the Veteran's separation from active duty.  Accordingly, in this instance, the Board finds that service connection on a presumptive basis is not warranted as a chronic disease did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

To the extent that the Veteran is asserting that he experienced right shoulder pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that while the Veteran reported the onset of his symptoms in 2004 or 2005 and then later in 2008, on VA examination in October 2010, the VA examiner noted that the Veteran did not have an injury to his right shoulder and there was a negative examination for the right shoulder.  Additionally, the July 2016 VA examiner specifically noted that the Veteran's right shoulder symptoms improved in 2010 after treatment for a back condition.  Furthermore, the July 2016 VA examiner also noted that while the Veteran was treated for clinically presumed right AC joint arthritis in March 2014, this was "too remote from military service" to be considered service connected.

As the Veteran was not diagnosed with a right shoulder disability until many years after service and there was a significant period between his service injuries and his post-service complaints where the medical record was silent for complaints of a right shoulder disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Regarding service connection on a direct basis, the Board again notes that the Veteran's service treatment records reflect multiple complaints related to his right shoulder.

However, the in-service right shoulder complaints appeared to be acute as there were no diagnoses of a chronic right shoulder disability.

Furthermore, the only medical opinion addressing the etiology of the right shoulder disability weighs against the claim.  As noted above, the July 2016 VA examiner opined that it was less likely than not that his right shoulder disability was related to service.  The examiner also specifically addressed the Veteran's in-service complaints when opining that there was no evidence of any traumatic injury event or of any pathological condition of the right shoulder during or remotely after the Veteran's military service and that the most likely cause of the Veteran's right shoulder disability was wear and tear (arthrosis) consistent with age, physical use, lifestyle and occupational activities.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a right shoulder disability is not warranted on a direct basis.

The Board notes the Veteran and his representative's contentions regarding the etiology of his claimed right shoulder disability.  To the extent that the Veteran and his representative themselves contend that a medical relationship exists between his claimed current right shoulder disability and his service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that degenerative joint disease of the right shoulder is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the claimed right shoulder disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the July 2016 VA examiner provided detailed rationales in support of her opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed right shoulder disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to service connection for a right shoulder disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


